Citation Nr: 1702505	
Decision Date: 01/30/17    Archive Date: 02/09/17

DOCKET NO.  10-24 258	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to service connection for a low back disability. 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

N. T. Werner, Counsel


INTRODUCTION

The Veteran served on active duty from September 1971 to February 1972. 

This case comes before the Board of Veterans' Appeals (Board) on appeal from a November 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia. 

A Travel Board hearing was held on August 27, 2015, before Kathleen K. Gallagher, a Veterans Law Judge who was designated by the Chairman to conduct the hearing pursuant to 38 U.S.C.A. § 7107(c) (West 2014) and who is rendering the determination in this case.  A transcript of the hearing is of record. 

In December 2015 the Board after reopening the claim of service connection for a low back disability and remanded it for additional development.  


FINDING OF FACT

A chronic low back disability was not shown in service or for several years thereafter; was not incurred in active service and is not otherwise the result of a disease or injury incurred in active service.


CONCLUSION OF LAW

The criteria for establishing service connection for a low back disability have not been met.  38 U.S.C.A. §§ 1110, 1112, 1137, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2015).



REASONS AND BASES FOR FINDING AND CONCLUSION

Duty to Notify and Assist

VA has a duty to notify and assist a claimant in the development of a claim. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2015).  VA must notify a claimant of what information or evidence is necessary to substantiate the claim; what information or evidence, if any, the claimant is to provide; and what information or evidence, if any, the VA will attempt to obtain.  38 C.F.R. § 3.159(b) (2015).  Here, notice was provided by correspondence in June 2004, May 2008, November 2011, January 2012, February 2012, March 2012, and February 2016.  The claim was last readjudicated in June 2016. 

Concerning the duty to assist, the record also reflects that VA has made reasonable efforts to obtain relevant records adequately identified by the Veteran including service treatment records and post-service treatment records.  The Veteran has not identified any available and outstanding records that are relevant to the claim decided herein.  See Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007).  Moreover, the Board finds that while the appeal was in remand status the agency of original jurisdiction (AOJ) substantially complied with the Board's remand directions because it obtained and associated with the claims file the Veteran's outstanding records from the Social Security Administration and the Gainesville VA Medical Center; in February 2016 it asked the appellant to provide VA with authorizations to obtain an other private treatment records, including those related to his Worker's Compensation claim, and he did not provide the requested authorizations; and it scheduled the claimant for a VA examination in May 2016 but the appellant failed to show for his examination.  See 38 U.S.C.A. § 5103A(b), (d) (West 2014); Barr v. Nicholson, 21 Vet. App. 303 (2007); Stegall v. West, 11 Vet. App. 268 (1998); D'Aries v. Peake, 22 Vet. App. 97 (2008) (holding that only substantial, and not strict compliance with the terms of a remand request, is required); Dyment v. West, 13 Vet. App. 141, 146-47 (holding that there was no Stegall violation when the examiner made the ultimate determination required by the Board's remand, because such determination more than substantially complied with the Board's remand order); Also see Wood v. Derwinski, 1 Vet. App. 190, 193 (1991) (holding that "[t]he duty to assist is not always a one-way street."  If a Veteran desires help with his claims, he must cooperate with VA's efforts to assist him); Mindenhall v. Brown, 7 Vet. App. 271 (1994) (holding that there is a "presumption of regularity" under which it is presumed that government officials have properly discharged their official duties, unless there is clear evidence to the contrary). Therefore, the Board will proceed to review the merits of the issue on appeal.

The Claim

The Veteran at his personal hearing and in statement to the RO claims, in substance, that service connection is warranted for a low back disability because it began in service and continued ever since. 

Service connection is warranted where the evidence of record establishes that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated thereby.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  If a condition noted during service is not shown to be chronic, then generally a showing of continuity of symptomatology after service is required for service connection if the disability is one that is listed in 38 C.F.R. § 3.309(a).  38 C.F.R. § 3.303(b); see also Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  In addition, service connection may also be granted on the basis of a post-service initial diagnosis of a disease, where the physician relates the current condition to the period of service.  38 C.F.R. § 3.303(d).  Other specifically enumerated disorders, including arthritis, will be presumed to have been incurred in service if they manifested to a compensable degree within the first year following separation from active duty.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 2014); 38 C.F.R. §§ 3.307, 3.309.  

In order to establish service connection for the claimed disability, there must be (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999).  The requirement of a current disability is "satisfied when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim."  See McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under the laws administered by VA. VA shall consider all information and medical and lay evidence of record.  Where there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

In evaluating the evidence in any given appeal, it is the responsibility of the Board to weigh the evidence and decide where to give credit and where to withhold the same and, in so doing, accept certain medical opinions over others.  Schoolman v. West, 12 Vet. App. 307, 310-11 (1999).  In this regard, the Board has been charged with the duty to assess the credibility and weight given to evidence.  Davidson v. Shinseki, 581 F. 3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007).  Indeed, the Court has declared that in adjudicating a claim, the Board has the responsibility to do so.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000).  In doing so, the Board is free to favor one medical opinion over another, provided it offers an adequate basis for doing so.  Owens v. Brown, 7 Vet. App. 429, 433 (1995).

Initially, the Board finds that the presumption of soundness applies to the current claim becaue, notwithstanding the the post-service July 1982 treatment record in which the Veteran reported injuring his back prior to service while unloading a truck and having recurrent troubles since that time, the September 1971 service entrance examination report does not reflect any complaints or findings of any low back disability.  38 U.S.C.A. § 1111 (West 2014).

Next, the Board notes that the post-service record shows the Veteran being diagnosed with various low back disabilities to include a bulging disc/disc herniation, degenerative joint disease, degenerative disc disease, degenerative arthritis, osteoarthritis, and spondylosis.  See, e.g., Dr. Pedersen treatment record dated in October 1982; VA magnetic resonance imaging evaluations (MRIs) dated in July 2000, June 2003, and April 2009; VA X-rays dated in February 2001 and June 2003; and SSA X-ray dated in May 2004; VA treatment record dated in June 2003; VA computerized tomography (CT) dated in April 2009.  Accordingly, the first element of service connection, a current disability affecting the low back is met.  The question becomes whether the disability is related to service.

The service treatment records reflect that in 1971 the Veteran was seen several times for back problems.  An October 3, 1971, service treatment record reports that the Veteran had mild acute lumbar strain.  An October 4, 1971, service treatment record notes that the Veteran had lumbosacral strain and a questionable infected disc.  An October 6, 1971, service treatment record reflects that the Veteran had low back strain in March 1971 and that he was told that the disc was infected.  It was noted that he was running several days ago and he experienced back pain.  An October 13, 1971, service treatment record reflects that the Veteran returned for complaints of back pain.  It was noted that the Veteran had a letter from a chiropractor which stated that he was being treated for lumbar strain.  The Veteran had full range of motion of his back.  The assessment was chronic strain.  Service treatment records from October 17, 1971, and October 18, 1971, reflect the Veteran's complaint of back pain.  It was noted that disc disease five to six months ago was questionable.  The impression was lumbosacral strain.  An October 23, 1971, service treatment record reflects the Veteran's complaint of back pain from falling on his back from the top bunk.  It was noted that the Veteran had a history of low back pain or "slipped disc" from March 1971.  A November 1971 service medical questionnaire reflects that the Veteran reported back problems as significant in his medical history.

The remainder of the service treatment records contains no complaints, treatment or findings consistent with a low back disability.  Moreover, the two October 1971 X-rays of the lumbar spine were negative and the October 23, 1971, service treatment record included the examiner's opinion that X-rays of the low back showed no evidence of an injury.  
After service, in a May 1982 VA hospitalization summary, the Veteran reported a history of low back pain since November 1981 when he bent down to pick up a something at work and he felt a pop in his back.  X-rays of the lumbar spine were normal except for some loss of lumbar curvature.  The diagnosis was chronic lumbar paravertebral muscle spasms.

At a July 1982 VA examination the Veteran was diagnosed with chronic low back strain with muscle spasm and pain.  The Veteran's history did not include an in-service low back injury or problems since that time.  A July 1982 X-ray study of the lumbar spine was normal. 

An October 1982 private treatment record from Dr. Pedersen reflects that the Veteran was seen for back pain which started on November 23, 1981, when he was working at Goldkist doing some manual bending and lifting.  He experienced a sudden pop and had severe back pain which has persisted to the present.  The impression was back pain due to a bulging disc. 

A March 1983 private treatment record from Dr. Spann reflects that the Veteran had been seen for extensive workup for his back over the past 18 months after a trauma incident to his back. 

A September 1983 Emory Pain Control Center record reflects that the Veteran has had low back pain since November 1981.  It was noted that the Veteran has a history of low back pain since when he bent down to pick up a something at work and he felt a pop in his back.  He had been treated with massage, traction, heat, and TENS.  It was noted that he had been out of work since February 1982 and was on worker's compensation until June 1983.  He received a lump-sum settlement from Goldkist.  He applied for Social Security disability benefits on several occasions (15 to 16 times) but has been turned down. 

A July 1984 VA hospitalization summary thereafter noted that the Veteran had chronic low back pain.

A July 2000 MRI revealed a tiny and insignificant appearing central herniated nucleus pulposus at L2-L3 and mild degenerative changes.  A February 2001 X-ray showed degenerative arthritis.

A June 2003 VA treatment record reflects that the Veteran reported feeling a pop in his back after picking up a piece of paper.  A prior medical history of low back pain due to degenerative joint disease was noted.  The impression was low back pain versus sacroiliitis.  

The June 2003 low back X-ray found degenerative disc disease at L5-S1 and degenerative joint disease at S1.  The June 2003 MRI found spondylosis at all lumbar disk levels.  A May 2004 X-ray obtained from the SSA revealed low back degenerative disc disease and osteoarthritis.  An April 2009 low back CT revealed degenerative joint disease and spondylolysis and MRI showed disc herniation.

Thereafter, VA treatment records periodically document the Veteran's complaints and treatment for low back pain.  See, e.g., VA treatment records dated in June 2004, August 2004, September 2004, July 2007, and January 2008. 

Initially, the Board notes that while the Veteran's service treatment records document his complaints and treatment for a number of low back injuries diagnosed as a low back strain, a slipped and/or infected disc was never clinically diagnosed while on active duty despite the history provided by the Veteran.  Moreover, the two October 1971 X-rays of the lumbar spine were negative.  Furthermore, there is no clinical evidence of a chronic disability shown for almost a decade after service and those problems only appear after a documented post-service low back injury at work in in 1981.  Therefore, the Board finds that the most probative evidence of record shows that a chronic low back disability was not shown in service despite the document complaints and treatment for low back injuries diagnosed as strains while on active duty because the in-service injuries must have only resulted in transitory low back problems.  See 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a); Owens v. Brown, 7 Vet. App. 429, 433 (1995) (holding that VA may favor the opinion of one competent medical expert over that of another when decision makers give an adequate statement of reasons and bases).  
Likewise, the Board finds that given the October 1971, May 1982, and July 1982 lumbar spine X-rays that the record does not show the Veteran being diagnosed with arthritis of the low back in service or within one year following discharge from service.  See 38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309(a).  

Similarly, the Board finds that the provisions regarding continuity of symptomatology are of no help to this Veteran in establishing his claim because the record not only contains an almost decade long gap between the Veteran's 1972 separation from military service and the first complaints and treatment for a low back disability in 1981 but these complaints start following a well-documented low back injury at work in 1981 for which he received both worker's compensation and a lump-sum settlement from his employer.  See 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(b); Owens, supra.  Moreover, the Board finds that the history of the origins of the Veteran's post-service low back disability as reported in the treatment records following his work injury in 1981 more probative than any subsequent claims by the appellant that his current low back disability started while on active duty and continued since that time.  See Davidson, supra.  In this regard, the Board notes that the Veteran did not report a problem with his low back since service even when examined by VA in July 1982.  

Accordingly, the Board finds that competent evidence linking the current low back disability to service is needed to substantiate the claim.  See 38 U.S.C.A. § 1110; 38 C.F.R. §§ 3.303(d), Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992) (establishing service connection requires finding a relationship between a current disability and events in service or an injury or disease incurred therein).  However, the record does not contain such a medical opinion.  In this regard, while the Board remanded the appeal in December 2015 to obtain such an etiology opinion the Veteran failed to show for his post-remand VA examination and therefore VA was unable to obtain the opinion.  See 38 C.F.R. § 3.655(b) (2015) (when a claimant fails to report for an examination scheduled in conjunction with an original claim the claim shall be rated based on the evidence of record). 

Moreover, while the Veteran may believe that his current low back disability is related to service as opposed to his post-service work injury, it has not been shown that he has specialized training sufficient to diagnose a low back disability or to determine whether particular symptoms are the result of a chronic low back disability.  Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007) (noting general competence to testify as to symptoms but not to provide medical diagnosis).  In this regard, the diagnosis and etiology of a low back disability requires medical testing and expertise to determine.  Thus, the Veteran's opinion in this regard is not competent medical evidence.  Moreover, whether the symptoms the Veteran reportedly experienced in service or following service are in any way related to his current low back disability is also a matter that requires medical expertise to determine.  See Clyburn v. West, 12 Vet. App. 296, 301(1999) ("Although the Veteran is competent to testify to the pain he has experienced since his tour in the Persian Gulf, he is not competent to testify to the fact that what he experienced in service and since service is the same condition he is currently diagnosed with.").  Thus, the Veteran's own opinion regarding the onset and etiology of his current low back disability is not a competent medical opinion.

In summary, the Board finds that the most probative and persuasive evidence of record is against a finding that the Veteran's current low back disability is related to service.  Because the preponderance of the evidence is against the claim, the benefit-of-the-doubt doctrine does not apply.  38 U.S.C.A. § 5107(b) (West 2014); Ortiz v. Principi, 274 F.3d 1361, 1364, 1365 (Fed. Cir. 2001) (holding that "the benefit of the doubt rule is inapplicable when the preponderance of the evidence is found to be against the claimant"); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for a low back disability is denied.


____________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


